Huger, 0. J.
This case differs from the proceeding case of Chamberlain v. Taylor only in respect to the execution of the power of sale contained in the will of Benjamin Chamberlain. Ho proof was given in this case of any attempt to execute such power of sale, and the right of the plaintiffs to recover was rested wholly upon the right in the real estate conferred upon them by the will. As we have seen in the preceding case, the title did not pass to them, and the judgment must therefore be affirmed.
All concur.